Citation Nr: 0710370	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
February 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
PTSD.  

2.  The veteran's psychiatric disorder has been attributed to 
the in-service trauma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2006).

2.  The criteria for service connection for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002) 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2005 the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although this notice postdates initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision.  Additionally, 
although the veteran was not provided notice as to the 
appropriate disability rating and effective date regulations, 
because service connection for PTSD has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As for the claim for service connection for 
psychiatric disorder, because that claim has been granted, 
the RO will have the opportunity to provide the required 
notice before deciding the appropriate disability rating and 
effective date.  The VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, and providing a 
VA examination.  Consequently, the duty to notify and assist 
has been met.  

The veteran seeks service connection for depression and PTSD.  
She alleges that both result from military sexual trauma.  
The veteran has reported that she was sexually harassed in 
basic training by a female drill sergeant who would watch her 
shower and watch her sleep.  She also alleges that 
subsequently, while stationed at Fort Knox, she was 
physically and sexually assaulted by her roommate.  The 
veteran stated that she felt too threatened to report the 
incidents.  Instead, she decided to get married because she 
had heard she could get an early discharge if she was 
married.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The record includes diagnoses of a variety of psychiatric 
disorders, such as post-traumatic stress disorder, major 
depressive disorder, adjustment disorder, and panic attack 
disorder.  See, e.g., February 1981, October 1982, and 
October 1990 private treatment records; February 2003 VA 
treatment record.  

A VA psychiatric examination was conducted in October 2006.  
The examiner diagnosed the veteran with major depressive 
disorder and panic disorder without agoraphobia but with PTSD 
symptoms.  He opined that the two psychiatric disorders were 
intertwined and he could not separate their symptoms or 
etiologies.  

Because there is no current diagnosis of PTSD, service 
connection for PTSD must be denied.  Although the record 
indicates past diagnoses of PTSD, the records do not indicate 
that the diagnoses were under DSM-IV, as required by 
38 C.F.R. § 3.304(f).  Additionally, there is no opinion 
linking the PTSD diagnoses to military service, to include 
military sexual trauma, rather than the other traumatic 
events reported by the veteran.  In contrast, the recent 
examination specifically states that the diagnoses were made 
under the DSM-IV and an extensive review of the record was 
conducted.  The Board finds the 2006 VA examination results 
more probative than the prior diagnoses of PTSD.  
Consequently, service connection for PTSD is denied for lack 
of a current diagnosis.  

Service connection for a psychiatric disorder is granted, 
however.  Evidence of record includes treatment records 
diagnosing anxiety and low-level depression since 1979.  See, 
e.g., February 1981 private treatment record.  Based on an 
extensive review of the evidence of record, the 2006 VA 
examiner estimated that the veteran's anxiety/panic disorder 
began in 1964.  He stated that it was at least as likely as 
not that the veteran's current psychiatric condition was 
incurred during service and was a result of in-service sexual 
and physical assault.

The examiner cited evidence found in the veteran's service 
personnel and medical records as the basis of his opinion.  
The veteran's service personnel files indicate that the 
veteran was married on December 6, 1965, was promoted to SP-
4/E-4 January 17, 1966, and requested a discharge, based upon 
being married, on February 10, 1966.  The veteran has 
reported that she was divorced shortly after discharge.  The 
fact that the veteran sought discharge after a promotion 
serves to corroborate her claim of military sexual and 
physical trauma, as does her reported divorce post-service.  

Additionally, a November 1965 service medical record reports 
that the veteran had a 25 pound weight gain in two months.  
The veteran's separation record indicates that the veteran 
had lost the weight by the time of separation, after she was 
married.  Compare August 1964 entrance examination record 
(152 pounds), March 1965 treatment record (171 pounds), and 
February 1966 separation examination record (143 pounds).  

In light of the positive nexus opinion and the service 
medical evidence, the Board finds that the evidence for and 
against the veteran's claim is at least in equipoise.  In 
such a case, service connection must be granted.  38 U.S.C.A. 
§ 5107(b).  Consequently, service connection for a 
psychiatric disorder, to include major depressive disorder 
and panic disorder, is granted.  


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder is granted.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


